Section l 956(a)(l)(B)(i), intended to conceal the nature, location, source, ownership, or control of

the proceeds ofthe FCPA bribery scheme.

   III.      Applicable Statutes

          Title 18, United States Code. Section 981(a)(l )(A) provides for the forfeiture of"[a]ny

property, real or personal, involved in a transaction or attempted transaction in violation ofsection

1956. 1957, or 1960 ofthis title, or any property traceable to such property."

          In addition, Title 18, United States Code, Section 981(a)(l )(C) provides for the forfeiture

of"[a]ny property, real or personal, which constitutes or is derived from proceeds traceable to ...

any offense constituting 'specified unlawful activity."' Violations of the FCPA constitute

specified unlawful activity. 18 U.S.C. § l 956(c)(7)(D). Property subject to forfeiture may be

seized pursuant to 18 U.S.C. § 981(b)(l ).

   IV.       Background on the Bribery and Money Laundering Schemes

          Jose Luis De Jongh ("De Jongh") was a Venezuelan national and resident ofthe Southern

District ofTexas; in May 2015, De Jongh became a U.S. citizen. De Jongh was employed by

Citgo Petroleum Corporation ("Citgo"), a wholly-owned subsidiary ofPetroleos de Venezuela

S.A. (together with its subsidiaries and affiliates, "PDVSA"). PDVSA was the Venezuelan state­

owned and state-controlled oil company, and was responsible for the exploration, production,

refining, transportation, and trade in energy resources in Venezuela. PDVSA also provided

funding for other operations of the Venezuelan government. PDVSA and its wholly-owned

subsidiaries, including Citgo, were "instrumentalities" ofthe Venezuelan government as that term

is used in the FCP A, and De Jongh was a "foreign official" as that tenn is used in the FCPA, Title

15, United States Code, Sections 78dd-2(h)(2)(A) and 78dd-3(f)(2)(A).




                                                   3
       Beginning in or about 2013, De Jongh accepted money and other things of value­

including Super Bowl tickets, World Series tickets, and concert tickets-from multiple

businessmen in exchange for assisting the businessmen in obtaining or retaining business with

PDVSA. Two of the businessmen who bribed De Jongh were Jose Manuel Gonzalez Testino

("Gonzalez") and Tulio Anibal Farias Perez ("Farias"), both of whom have pleaded guilty to

conspiring to violate the FCPA. Gonzalez is a U.S. citizen. Gonzalez and Farias's plea agreements

each provide that the government may recommend reduced sentences for Gonzalez and Farias if

they provide truthful information that substantially assists the government's ongoing investigation.

       In order to promote the bribery and money laundering scheme, Gonzalez, Farias, De Jongh,

and others caused money to be sent from a place in the United States to or through places outside

of the United States, and from places outside of the United States to and through the United States.

In addition, the co-conspirators conducted financial transactions involving the proceeds of

specified unlawful activity, namely a violation of the FCP A, knowing that the transactions were

designed in whole or in part to conceal or disguise the nature, source, ownership, or control of

proceeds of a specified unlawful activity. Such actions are violations of Title 18, United States

Code, Sections l 956(a)(l )(B)(i) and (a)(2)(A); and the money laundering conspiracy is a violation

of Section l 956(h).

       Specifically, De Jongh directed Gonzalez, Farias, and other businessmen from whom he

accepted bribes to send payments to two offshore bank accounts in the names of two corporations

that De Jongh controlled: Inversiones J&J, which had a bank account in Panama (the "lnversiones

J&J Account"), and Seahouse Commercial Co. Ltd. ("Seahouse"), which had two bank accounts

(one U.S. Dollar-denominated and one Euro-denominated) in Switzerland.




                                                 4
       3. Two wire transfers from companies owned by another Venezuelan businessman

           ("Businessman 1") totaling $2,143,444.50. One of Businessman l's companies was

           awarded multiple PDVSA contracts in October 2014. The two wire transfers from

           Businessman 1's companies were made to Seahouse in December 2014. In addition, a

           May 2014 email between Businessman 1 and De Jongh shows their intent to conceal

           such payments due to De Jongh's position at Citgo.

       4. A wire transfer from a company owned by another Venezuelan businessman

           ("Businessman 2") was for $529,960. Businessman 2 had formerly been Gonzalez's

           business partner in one of Gonzalez's companies, and had previously been involved in

           paying bribes to De Jongh on behalf of that company.

   (b) The Panama Account (Inversiones J&J)

       Based on the investigation to date, the majority of the funds deposited into the lnversiones

J&J Account in Panama came from two sources:

       1. Multiple wire transfers from accounts controlled by Gonzalez, some in partnership with

           Farias, totaling $675,000.00. Gonzalez and Farias have admitted that these payments

           were bribes for the benefit of De Jongh.

       2. Multiple wire transfers from a company owned by another Venezuelan businessman

           ("Businessman 3") totaling $205,100.53.        Businessman 3 has stated that these

           payments were bribes for the benefit of De Jongh.

A total of $960,959.53 was deposited in the Inversiones J&J Account. To date, the investigation

has not been able to conclusively determine the origin of the remaining $79,959.00 (although there

is probable cause to believe that the account was established for the purpose of accepting bribe

proceeds). Furthermore, since the majority of the funds in the Inversiones J&J Account were


                                                6
       The proceeds of the February 19, 2019 transfer were also further laundered through a

Certificate of Deposit, but based on a review of additional bank records, are now believed to be

held in Account x6863 again. Specifically, following the wire transfer of $349,978.00 from

Seahouse to Account x6863 on February 19, 2019 (i.e., the $350,050.08 referenced above, less the

wire transfer fees), Account x6863 received another wire transfer in the amount of $200,000.00

from another Comerica account under De Jongh's control on February 20, 2019. Thereafter, on

or about February 20, 2019, $500,000.00 was withdrawn from Account x6863 and invested in a

Certificate of Deposit with a maturity date of November 26, 2019.

       At some point between February and November 2019, $10,000 was withdrawn early from

the Certificate of Deposit.

       When the Certificate of Deposit matured on or about November 26, 2019, approximately

$495,595.57 was transferred to Account x7226. On or about November 27, 2019, $495,595.57

was transferred from Account x7226 to Account x6863.

       As of June 22, 2020, approximately $383,922 remains in Account x6863, and

approximately $2,017.89 remains in Account x7226.

       A seizure warrant is sought for funds in all three of the Target Accounts, which are the

proceeds of the bribery scheme and are also property involved in money laundering. Property

subject to forfeiture may be seized pursuant to 18 U.S.C. § 98l(b)(l).




                                                9
                                                                                                      United States Courts
            Sealed                         UNITED STATES DISTRICT COURT                             Southern District of Texas
Public and unofficial staff access
     to this instrument are                SOUTHERN DISTRICT OF TEXAS                                        FILED
   prohibited by court order
                                                HOUSTON DIVISION                                          July 16, 2020
                                                                                                David J. Bradley, Clerk of Court

          IN THE MATTER OF THE APPLICATION                     '
          FOR SEIZURE WARRANT FOR                              '       CASE NO.
          ALL FUNDS ON DEPOSIT AT COMERICA                     '
          BANK IN ACCOUNT NUMBER ENDING                        '
                                                               '       4:20mj1263
          IN 6905                                              '



                                          GOVERNMENT’S MOTION TO SEAL

                The United States moves the Court for an Order directing the Clerk of the Court to seal the

          Application and accompanying Affidavit for Seizure Warrant in the above-referenced matter, as

          well as this Motion to Seal and any resulting order, for the duration of 60 days. In support of this

          motion, the Government states:

                          1. The Application and Affidavit refer to evidence in an ongoing
                             criminal investigation, and public exposure of the information could
                             compromise the case by causing the destruction of or tampering with
                             evidence and the movement or concealment of proceeds; and

                          2. The documents reference bank account numbers, which should not
                             be made part of the public record. General Order No. 2003-4.


                                                                   Respectfully submitted,

                                                                   RYAN K. PATRICK
                                                                   United States Attorney

                                                            By:    /s/ Kristine E. Rollinson
                                                                   Kristine E. Rollinson
                                                                   SDTX Federal No. 16785
                                                                   Texas State Bar No. 00788314
                                                                   Assistant United States Attorney
                                                                   1000 Louisiana, Suite 2300
                                                                   Houston, Texas 77002
                                                                   ph. 713-567-9385
AO 109 (Rev. 1/13) Warrant to Seize Property Subject to Forfeiture (Page 2)

                                                                                 Return
Case No.:                                        Date and time warrant executed:               Copy of warrant and inventory left with:
    4:20mj1263
Inventory made in the presence of:


Inventory of the property taken:




                                                                               Certification


   I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:
                                                                                                     Executing officer’s signature



                                                                                                        Printed name and title
AO 109 (Rev. 1/13) Warrant to Seize Property Subject to Forfeiture (Page 2)

                                                                                 Return
Case No.:                                        Date and time warrant executed:               Copy of warrant and inventory left with:
    4:20mj1263
Inventory made in the presence of:


Inventory of the property taken:




                                                                               Certification


   I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:
                                                                                                     Executing officer’s signature



                                                                                                        Printed name and title
